Gamble, Judge.
I concur in the opinion of Judge Ryland, that when an indictment, framed under the first and second sections of the act to prevent illegal banking, (R. C. 167,) charges the defendant with making or putting in circulation a note, bill, check or ticket, purporting that money will be paid to the receiver or holder thereof, or that it will be received in *219payment of debts, the indictment can only be sustained by the production and giving in evidence of a note, bill, check or ticket, which, upon its own face, declares that money will be paid to the receiver or holder thereof, or that it will be received in payment of debts. I think it necessary, however, to state my views of the first section of the act which prohibits the making such paper or putting it in circulation. It is in these words : “ No person, unauthorized by law, shall create or put in circulation, as a circulating medium, any note, bill, check, or ticket, purporting that any money will be paid to the receiver or holder thereof, or that it will be received in payment of debts, or to be used as a currency, or medium of trade in lieu of money.”
2. It has been said that a person cannot be punished under this act for making and circulating any paper that on its face has not the purport mentioned in the statute, if the word “ purport” is to have the signification usually given to it in the decisions of courts. This, as I apprehend, is a misconstruction of the section. The section prohibits the creation or putting in circulation of paper purporting that money will be paid to the receiver or holder, or purporting that it will be received in payment of debts. This is as far as the word “ purporting” applies to the acts prohibited. The next and last clause in the section, “ or to be used as a currency, or medium of trade in lieu of money,” is entirely distinct from those to which the word “ purporting” applies, and embraces all cases in which any person creates or puts in circulation, as a circulating medium, “ any note, bill, check or ticket to be used as a currency or medium of trade in lieu of money,” whatever may be its purport. It is evident that this last clause of the section would be made nonsensical by applying the word “ purporting” to it, so as to read, “ or purporting to be used as a currency or medium of trade in lieu of money.” The section then, prohibits, most distinctly, the issuing of paper designed to be used as a currency, without regard to the form in which it may be made, and under this section, there is no necessity for stating that *220the purport of the paper issued is, that money will be paid to the holder, or that it will be received in payment of debts, if it is created or issued to be used as a currency or medium of trade in lieu of money. The prohibition is effectual, when the intention of the party is to make an unauthorized currency, whatever ingenuity may be employed in devising the form of paper to be issued.
In this view of tho statute, Judge Hyland concurs.